Citation Nr: 0637219	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  05-28 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for impotency and 
sterility, to include as secondary to service-connected 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO), which denied the benefit sought on 
appeal.


FINDING OF FACT

Resolving reasonable doubt in the veteran's favor, the 
competent medical evidence indicates that the veteran's 
impotency and sterility are the result of his service-
connected diabetes mellitus.  


CONCLUSION OF LAW

Service connection for impotency and sterility, secondary to 
service-connected diabetes mellitus, is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2006).  Secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

In October 2003, E.R.S., M.D., stated that the veteran was 
diagnosed with type 2 diabetes in January 2003.  The veteran 
had erectile dysfunction, which was directly related to his 
type 2 diabetes.  This was a very common complication of 
diabetes.  

An April 2005 VA medical opinion provides that the examiner 
had reviewed the veteran's medical records.  She noted that 
diabetes was diagnosed in January 2003, and the claims file 
contained a statement that the veteran had not been able to 
have sex with his wife for 10-15 years because he was unable 
to sustain an erection.  She noted the October 2003 note from 
the veteran's private physician saying that the veteran's 
erectile dysfunction was secondary to diabetes.  The VA 
examiner noted that it was her opinion that the veteran's 
erectile dysfunction was unrelated to diabetes.  It preceded 
his diabetes by many years.  Erectile dysfunction was a late 
complication of diabetes and there was no indication that he 
had a prolonged period when he had undiagnosed diabetes.  

In September 2006 correspondence, Dr. E.R.S. noted that the 
veteran was diagnosed with type 2 diabetes in January 2003.  
Since that time, he had developed erectile dysfunction, and 
had been treated with various medications and sent to a 
urologist.  This seemed to be a complication of his type 2 
diabetes.  

The competent medical evidence, overall, is in equipoise as 
to the relationship between the veteran's service-connected 
diabetes mellitus and his impotency and sterility.  In 
adjudicating this claim, the Board must consider the doctrine 
of reasonable doubt.  A veteran is entitled to the "benefit 
of the doubt" when there is an approximate balance of 
positive and negative evidence.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  Given the foregoing evidence, and 
resolving reasonable doubt in the veteran's favor, the Board 
finds that service connection for impotency and sterility, 
secondary to service-connected diabetes, is demonstrated.  
See 38 U.S.C.A. § 5107(b) (West 2002).

Review of the claims folder reveals compliance with the duty 
to notify and the duty to assist.  38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.159 (2006).  In the event 
any noncompliance is found, the Board observes that, given 
the completely favorable disposition of this appeal, it does 
not result in any prejudice to the appellant.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

Service connection for impotency and sterility, secondary to 
service-connected diabetes, is warranted.  


____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


